UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1557



MARGARET JEFFERSON,

                                              Plaintiff - Appellant,

          versus


DAVID H. WAMSLEY; EMERGE INCORPORATED, t/a
Maryland Homes for the Handicapped; BOARD OF
DIRECTORS FOR EMERGE, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-96-3731-WMN)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret Jefferson, Appellant Pro Se. Steven Edward Tiller, WHITE-
FORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Margaret Jefferson appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.      We

have reviewed the record and the district’s opinion and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.       See Jefferson v. Wamsley, No. CA-96-3731-WMN (D.

Md. Apr. 12, 1999).*       We deny Jefferson’s motion to vacate judg-

ment.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




        *
       Although the district court’s order is marked as “filed” on
April 9, 1999, the district court’s records show that it was
entered on the docket sheet on April 12, 1999. It is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Fed. R. Civ. P. 58 and
79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                     2